  


 HR 2722 ENR: Breast Cancer Awareness Commemorative Coin Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 2722 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in recognition of the fight against breast cancer. 
 
 
1.Short titleThis Act may be cited as the Breast Cancer Awareness Commemorative Coin Act.  2.FindingsThe Congress finds the following: 
(1)Breast cancer is the most common cancer among American women, except for skin cancers. Today, about 1 in 8, or 12 percent of, women in the United States will develop invasive breast cancer during their lifetime. This is an increase from 1 in 11, or 9 percent of, women in 1975.  (2)Breast cancer is the second leading cause of cancer death in women. The chance of dying from breast cancer is about 1 in 36. Thanks to earlier detection, increased awareness, and improved treatment, death rates from breast cancer have decreased since about 1989.  
(3)There is a strong interest among the American public to do more to tackle this disease. The National Cancer Institute estimates $16.5 billion is spent in the United States each year on breast cancer treatment. Assuming that incidence and survival rates follow recent trends, it is estimated that $17.2 billion will be spent on breast cancer care in the United States in 2014.  (4)Finding a cure for breast cancer is a goal of the United States Government.  
(5)The National Institutes of Health dedicated an estimated $674 million for breast cancer research in Fiscal Year 2014. In Fiscal Year 2014, the Department of Defense’s Breast Cancer Research Program received $120 million.  (6)While the National Institutes of Health and the Department of Defense program on Breast Cancer research remain the largest funders of breast cancer research in the United States, in 2013, the National Cancer Institute funding was reduced by nearly $66 million since 2011. The funding level for the Department of Defense Breast Cancer Research Program has remained consistent since 2012, however this amount represents a 20-percent decrease from 2011 funding levels.  
(7)Additional private sector support for breast cancer research will help us find cures for breast cancer even faster.  (8)It is estimated that in the United States 231,840 women will be diagnosed with and 40,290 women will die of cancer of the breast in 2015. This means that every 13 minutes a woman dies of breast cancer in the United States.  
(9)However, due to disease type and lack of adequate care, African-American women have the highest death rates of all racial and ethnic groups overall and are at least 44 percent more likely to die of breast cancer as compared to other racial and ethnic groups.  (10)Breast cancer used to be considered a disease of aging but recent trends show that more aggressive forms of the disease have been increasingly diagnosed in younger women.  
(11)Breast cancer is the most frequently diagnosed cancer among nearly every racial and ethnic group, including African-American, American Indian/Alaska Native, Asian/Pacific Islander, and Hispanic/Latina women.  (12)Clinical advances, resulting from research, have led to increased survival from breast cancer. Since 1990, death rates from breast cancer have dropped over 34 percent.  
(13)Among men in the United States it is estimated that there will be 2,350 new cases of invasive breast cancer and 440 breast cancer deaths in 2015.  (14)At this time there are more than 3.1 million breast cancer survivors in the United States.  
(15)It is estimated that breast cancer costs $12.5 billion in lost productivity. Such productivity losses will increase with projected growth rate and aging of the U.S. population if cancer mortality rates stay constant in the future.  (16)There is a better chance of survival and there are more treatment options with early stage detection through mammograms and clinical breast exams.  
(17)Breast cancer is the most common cancer in women worldwide, with an estimated 1.7 million new cases of breast cancer among women worldwide in 2012.  (18)Breast Cancer Research Foundation (BCRF) is considered one of the most efficient cancer research charities.  
(19)Of every dollar donated to BCRF, $0.91 goes to research and awareness programs—88 cents towards research and 3 cents towards awareness.  (20)Founded in 1993, the BCRF has raised more than $500 million to fuel discoveries in tumor biology, genetics, prevention, treatment, survivorship, and metastasis, making BCRF one of the largest private funders of breast cancer research in the world. For 2014–2015, BCRF committed $58.6 million in research, including $11.6 million to the international Evelyn H. Lauder Founder’s Fund focused on metastasis, to support the work of more than 220 researchers at leading medical institutions across 6 continents (25 states and 14 countries).   
3.Coin specifications 
(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 50,000 $5 gold coins, which shall— 
(A)have a diameter of 0.850 inches; and  (B)be made of pink gold which contains not less than 75 percent gold.  
(2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26.73 grams;  
(B)have a diameter of 1.500 inches; and  (C)contain not less than 90 percent silver.  
(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— (A)weigh 11.34 grams;  
(B)have a diameter of 1.205 inches; and  (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.  
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the fight against breast cancer.  (2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the face value of the coin;  (B)an inscription of the year 2018; and  
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  (b)SelectionThe design for the coins minted under this Act shall be selected by the Secretary based on the winning design from a juried, compensated design competition described under subsection (c).  
(c)Design competition 
(1)In generalThe Secretary shall hold a competition and provide compensation for its winner to design the obverse and reverse of the coins minted under this Act. The competition shall be judged by an expert jury chaired by the Secretary and consisting of three members from the Citizens Coinage Advisory Committee who shall be elected by such Committee and three members from the Commission of Fine Arts who shall be elected by such Commission.  (2)ProposalsAs part of the competition described in this subsection, the Secretary may accept proposals from artists, engravers of the United States Mint, and members of the general public, and any designs submitted for the design review process described herein shall be anonymized until a final selection is made.  
(3)Accompanying designs; preference for physical designsThe Secretary shall encourage three-dimensional designs to be submitted as part of the proposals, and the jury shall give a preference for proposals that are accompanied by a three-dimensional physical design instead of, or in addition to, an electronic design.  (4)CompensationThe Secretary shall determine compensation for the winning design under this subsection, which shall be not less than $5,000. The Secretary shall take into account this compensation amount when determining the sale price described in section 6(a).  
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.  (b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2018.  
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;  
(2)the surcharge provided in section 7(a) with respect to the coins; and  (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of— 
(1)$35 per coin for the $5 coin;  (2)$10 per coin for the $1 coin; and  
(3)$5 per coin for the half-dollar coin.  (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Breast Cancer Research Foundation, New York, New York, for the purpose of furthering breast cancer research funded by the Foundation. 
(c)AuditsThe surcharge recipients under subsection (b) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under that subsection.  (d)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual two commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
